Title: New York Assembly. Motion for Leave to Bring in a Bill for Vesting the Estate of Richard Maitland in Trustees, [5 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 5, 1787]
Mr. Hamilton pursuant to concurrent resolutions of both Houses of the Legislature, on the 24th of March last, and the publication thereof in news-papers printed in the city of New-York, moved for leave to bring in a bill to vest the real and personal estate of Richard Maitland, Esq. deceased, in trustees for the payment of his debts, and the maintenance and education of his children.
Ordered, That leave be given accordingly.
Mr. Hamilton according to leave brought in the said bill, entitled An act to vest the estate of Richard Maitland, Esq. deceased, in Trustees, for the payment of his Debts, and other purposes, which was read the first time, and ordered a second reading.
